Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 09-30-2020 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-22-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinhwan Choi et al. (US 20170332496 A1) in view Tao Wang et al. (US 20200272202 A1).

Regarding Claim 1,  Jinhwan Choi et al. (US 20170332496 A1) suggests a back (or rear) film structure (paragraphs 46, 53, suggests flexible panel 100 film structure upper film 100b and lower film 100c, films 102, 103) for a flexible display panel (paragraph 37), wherein the flexible display panel comprises a rollable display device (paragraph 37), wherein the back (or rear) film structure comprises: a first back (or rear) film portion provided on one side of the display device; a second back (or rear) film portion provided on the same side of the display device as the first back (or rear) film portion (please see figure 3B, 4, 5 paragraphs 46, 53); wherein a thickness of the first back (or rear) film portion gradually decreases in a direction distal to the second back 
However, Jinhwan Choi et al. (US 20170332496 A1) fails to disclose back-film.
However, prior art of Tao Wang et al. (US 20200272202 A1) discloses flexible display panel back-film (paragraph 60).
Jinhwan Choi et al. (US 20170332496 A1) teaches A back-film structure for a flexible display panel, wherein the flexible display panel comprises a rollable display device, wherein the back-film structure comprises: a first back (or rear) film portion provided on one side of the display device; a second back (or rear) film portion provided on the same side of the display device as the first back (or rear) film portion; wherein a thickness of the first back (or rear) film portion gradually decreases in a direction distal to the second back-film portion.
Jinhwan Choi et al. (US 20170332496 A1) teaches does suggest back (or rear) film portion.
Tao Wang et al. (US 20200272202 A1) teaches flexible display panel back-film (paragraph 60).
Jinhwan Choi et al. (US 20170332496 A1) does not teach flexible display panel back-film.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
combination, Jinhwan Choi et al. (US 20170332496 A1) performs the same function as it does separately of having a bendable  flexible display panel to be able to roll. Tao Wang et al. (US 20200272202 A1) performs the same function as it does separately of  having a bendable flexible display panel.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Jinhwan Choi et al. (US 20170332496 A1) to flexible display panel back-film by Tao Wang et al. (US 20200272202 A1) thereby able to bend flexible display panel without being damaged as Tao Wang et al. (US 20200272202 A1) discusses at paragraph 24.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2,  Tao Wang et al. (US 20200272202 A1) suggests the first back-film portion comprises a first back-film adhesive layer and a first back-film substrate layer, wherein the first back-film adhesive layer is provided on one side of the display device, and the first back-film substrate layer is provided on one side of the first back-film adhesive layer distal to the display device (paragraph 60, figure 4); thickness of the first back-film adhesive layer gradually decreases in a direction distal to the second back-film portion a thickness of the first back-film portion gradually decreases in a direction distal to the second back-film portion (please see paragraphs 40, 41).


Regarding Claim 3,  Tao Wang et al. (US 20200272202 A1) suggests the first back-film adhesive layer comprises a first bonding surface and a second bonding surface opposite to each other, wherein the first bonding surface is bonded to the display device, and the second bonding surface is bonded to the first back-film substrate layer; wherein the first bonding surface is a plane (please see figure 3, 4, item 161, back-film,  162 adhesive layer) and the second bonding surface is an arc surface please see figures 2-7, item 162, adhesive layer,  12 , substrate,  121 display, 11 bendable area (arc area) paragraphs 54-60).

Regarding Claim 4,  Tao Wang et al. (US 20200272202 A1) suggests the first back-film adhesive layer comprises a first bonding surface and a second bonding surface opposite to each other, wherein the first bonding surface is bonded to the display device, and the second bonding surface is bonded to the first back-film substrate layer; wherein the first bonding surface is a plane and the second bonding surface is a step surface (please see figure 3, 4, item 161, back-film,  162 adhesive layer) and the second bonding surface is an arc surface please see figures 2-7, item 162, adhesive layer,  12 , substrate,  121 display, 11 bendable area (arc area) 

Regarding Claim 6,  Jinhwan Choi et al. (US 20170332496 A1) suggests the first back-film portion is configured to form a first circle upon rolling the display device (please see figure 1, 3B film 101).

Regarding Claim 8,  Jinhwan Choi et al. (US 20170332496 A1) suggests, the second back-film substrate layer and the first back-film substrate layer are in a disconnected state (paragraph 53).

Regarding Claim 9,  Jinhwan Choi et al. (US 20170332496 A1) suggests a thickness of the second back-film substrate layer is equal to a thickness of the first back- film substrate layer (please see figures 4, 5, Items 101, 102, 103, 100a, 100b, 100c, paragraph 50).

Regarding Claim 10,  Jinhwan Choi et al. (US 20170332496 A1) suggests a thickness of the second back-film portion remains unchanged (please see figures 4, 5, Items 101, 102, 103, 100a, 100b, 100c).

Regarding Claim 11, Jinhwan Choi et al. (US 20170332496 A1)  suggests the thickness of the second back-film portion is smaller than the maximum thickness of the first back-film portion (please see figures 4, 5, Items 101, 102, 103, 100a, 100b, 100c).

Regarding Claim 12,  Jinhwan Choi et al. (US 20170332496 A1)  suggests a flexible display panel, comprising: a display device and a back- film structure provided on one side of the display device, the back-film structure being the back- film structure (paragraphs 46, 53, suggests flexible panel 100 film structure upper film 100b and lower film 100c, films 102, 103)
Please also see Tao Wang et al. (US 20200272202 A1) disclosure paragraphs 54, 60.

Regarding Claim 13,  ,  Jinhwan Choi et al. (US 20170332496 A1)  suggests a display device, comprising: the flexible display panel (paragraph 37).

Regarding Claim 14,  Jinhwan Choi et al. (US 20170332496 A1)  suggests the first back-film portion is configured to form a first circle upon rolling the display device (please see figures 1-3 Item 101-103)

Regarding Claim 15,  (please see figures 1-3 Item 101-103)suggests the first back-film portion is configured to form a first circle upon rolling the display device (please see figures 1-3 Item 101-103)

Regarding Claim 17,  suggests the second back-film portion comprises a second back-film adhesive layer and a second back-film substrate layer, wherein the second back-film adhesive layer is provided on one side of the display device, and the second 

Regarding Claim 18,  Tao Wang et al. (US 20200272202 A1) suggests the first back-film portion comprises a first back-film adhesive layer and a first back-film substrate layer, wherein the first back-film adhesive layer is provided on one side of the display device, and the first back-film substrate layer is provided on one side of the first back-film adhesive layer distal to the display device (paragraph 60, figure 4); thickness of the first back-film adhesive layer gradually decreases in a direction distal to the second back-film portion a thickness of the first back-film portion gradually decreases in a direction distal to the second back-film portion (please see paragraphs 40, 41).
Please also see prior art of Jinhwan Choi et al. (US 20170332496 A1) suggests thickness of the first back-film adhesive layer gradually decreases in a direction distal to the second back-film portion a thickness of the first back-film portion gradually decreases in a direction distal to the second back-film portion (please see paragraph 42, 46, 53,  figures 3B, 4, 5  suggests tapering of the back-film  is in opposite direction).

Regarding Claim 19,  Tao Wang et al. (US 20200272202 A1) suggests the first back-film adhesive layer comprises a first bonding surface and a second bonding surface opposite to each other, wherein the first bonding surface is bonded to the display device, and the second bonding surface is bonded to the first back-film substrate layer; wherein the first bonding surface is a plane and the second bonding 

Regarding Claim 20,  Tao Wang et al. (US 20200272202 A1) suggests the first back-film adhesive layer comprises a first bonding surface and a second bonding surface opposite to each other, wherein the first bonding surface is bonded to the display device, and the second bonding surface is bonded to the first back-film substrate layer; wherein the first bonding surface is a plane and the second bonding surface is a step surface (please see figure 3, 4, item 161, back-film,  162 adhesive layer) and the second bonding surface is an arc surface please see figures 2-7, item 162, adhesive layer,  12 , substrate,  121 display, 11 bendable area (arc area) paragraphs 54-60, further delimiter strip with bonding area, figures 3,4, 6 suggests up-down steps).

Claims 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinhwan Choi et al. (US 20170332496 A1) in view Tao Wang et al. (US 20200272202 A1) as applied to claims 1-4, 6-15, and 17-20 and further in view of Kaori  Akamatsu et al. (US 20180265750 A1).


However, prior art of Kaori  Akamatsu et al. (US 20180265750 A1) does disclose various portions of the first back-film adhesive layer have a thickness in the range of 15 µm to 150 µm (paragraphs 8, discloses flexible display panel, 31, 69, 70, 93-95, discloses various ranges of thickness of back-film adhesive includes range of 15 µm to 150 µm).
Jinhwan Choi et al. (US 20170332496 A1) in view of Tao Wang et al. (US 20200272202 A1) teaches A back-film structure for a flexible display panel, wherein the flexible display panel comprises a rollable display device, wherein the back-film structure comprises: a first back (or rear) film portion provided on one side of the display device; a second back (or rear) film portion provided on the same side of the display device as the first back (or rear) film portion; wherein a thickness of the first back (or rear) film portion gradually decreases in a direction distal to the second back-film portion.
Jinhwan Choi et al. (US 20170332496 A1) in view of Tao Wang et al. (US 20200272202 A1) does teach having  an adhesive layer.
Kaori  Akamatsu et al. (US 20180265750 A1) teaches various portions of the first back-film adhesive layer have a thickness in the range of 15 µm to 150 µm.
Jinhwan Choi et al. (US 20170332496 A1) does not teach various portions of the first back-film adhesive layer have a thickness in the range of 15 µm to 150 µm.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Jinhwan Choi et al. (US 20170332496 A1) performs the same function as it does separately of having a bendable  flexible display panel to be able to roll. Kaori  Akamatsu et al. (US 20180265750 A1) performs the same function as it does separately of  having a bendable flexible display panel.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Jinhwan Choi et al. (US 20170332496 A1) to various portions of the first back-film adhesive layer have a thickness in the range of 15 µm to 150 µm taught by Kaori  Akamatsu et al. (US 20180265750 A1) thereby able to join /separate adherends in a flexible display panel as taught by Tao Wang et al. (US 20200272202 A1) discusses at paragraph 9.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
Se Yeoul Kwon et al. (US 20150382446 A!) disclosure paragraph 38.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-21-2022